                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TERRICK ALFRED WILLIAMS,                         )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )           No. 4:19-cv-02010-RWS
                                                 )
UNITED STATES,                                   )
                                                 )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on a motion filed by movant Terrick Alfred Williams that

has been construed as a motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §

2255. The motion is successive, and movant has not received authorization from the United States

Court of Appeals for the Eighth Circuit. See 28 U.S.C. § 2244(b)(3). Therefore, for the reasons

discussed below, the Court will summarily deny and dismiss the motion without further

proceedings.

                                          Background

       On October 10, 1996, a jury convicted movant of two counts of carjacking, two counts of

being a felon in possession of a firearm, and two counts of using a firearm during a crime of

violence. United States v. Williams, No. 4:96-cr-187-RWS-1 (E.D. Mo.). On January 8, 1997,

movant was sentenced to an aggregate term of 450 months’ imprisonment. He filed a notice of

appeal on January 17, 1997. Thereafter, the United States Court of Appeals for the Eighth Circuit

affirmed his conviction and sentence. United States v. Williams, 136 F.3d 547, 549 (8th Cir. 1998).

       Movant filed his first motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255 on March 3, 2000. Williams v. United States, 4:00-cv-386-RWS (E.D. Mo.). On January
21, 2005, the Court denied movant’s amended § 2255 motion. However, the Court did issue a

certificate of appealability on Ground 1. Movant filed a notice of appeal. On June 27, 2006, the

Eighth Circuit Court of Appeals affirmed the Court’s denial of movant’s § 2255 motion. Williams

v. United States, 452 F.3d 1009, 1010 (8th Cir. 2006).

       Movant filed a second § 2255 motion on January 8, 2016, seeking relief under Johnson v.

United States, 135 S.Ct. 2551 (2015). Williams v. United States, No. 4:16-cv-33-RWS (E.D. Mo.).

The Court determined that movant’s motion was a second or successive motion, and that movant

had not received certification from the Eighth Circuit Court of Appeals. Therefore, on January 12,

2016, the Court denied movant’s motion. However, the Court transferred the matter to the Eighth

Circuit because movant had stated a tenable claim under Johnson. On October 13, 2016, the Eighth

Circuit Court of Appeals denied movant’s petition for authorization to file a successive § 2255

motion. Williams v. United States, No. 16-1153 (8th Cir. 2016).

       Movant filed a third § 2255 motion on June 24, 2016, which also sought relief under

Johnson. Williams v. United States, No. 4:16-cv-989-RWS (E.D. Mo.). The Court denied the

motion on July 12, 2016. In so doing, the Court noted that movant’s motion was successive, and

that he had not obtained authorization from the Eighth Circuit Court of Appeals to file a successive

motion. On September 6, 2018, the Eighth Circuit denied movant’s petition for authorization to

file a successive habeas application. Williams v. United States, No. 18-2062 (8th Cir. 2018). The

Eighth Circuit denied another petition for authorization to file a successive § 2255 motion on

December 10, 2018. Williams v. United States, No. 18-2854 (8th Cir. 2018).

       Movant filed the instant motion on July 8, 2019. (Docket No. 1). In the motion, movant

seeks to have his sentences vacated pursuant to the Supreme Court’s ruling in Davis v. United

States, 139 S.Ct. 2319 (2019), which determined that the residual clause of 18 U.S.C. §



                                                 2
924(c)(3)(B) was unconstitutional. The Court construed movant’s motion as a motion to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255.

                                              Discussion

        Rule 4 of the Rules Governing Section 2255 Proceedings for the United States District

Courts provides that a district court shall dismiss a § 2255 motion if “it plainly appears from the

motion, any attached exhibits, and the record of prior proceedings that the moving party is not

entitled to relief.” Here, it plainly appears that movant is not entitled to relief because he has filed

prior § 2255 motions, making the instant motion successive.

    A. Successiveness

        A district court is not “required to entertain an application for a writ of habeas corpus to

inquire into the detention of a person pursuant to a judgment of a court of the United States if it

appears that the legality of such detention has been determined…on a prior application for a writ

of habeas corpus.” 28 U.S.C. § 2244(a). Rather, under the Antiterrorism and Effective Death

Penalty Act of 1996, a federal inmate seeking relief under 28 U.S.C. § 2255 must first receive

certification from the court of appeals to file a second or successive motion. United States v.

Brown, 915 F.3d 1200, 1201 (8th Cir. 2019). See also 28 U.S.C. § 2244(b)(3)(A) (“Before a second

or successive application permitted by this section is filed in the district court, the applicant shall

move in the appropriate court of appeals for an order authorizing the district court to consider the

application”).

        An inmate cannot evade this rule “by simply filing a successive § 2255 motion in the

district court.” Baranski v. United States, 880 F.3d 951, 955 (8th Cir. 2018). See also Boyd v. United

States, 304 F.3d 813, 814 (8th Cir. 2002) (stating that authorization by the Eighth Circuit Court of

Appeals is a “prerequisite under 28 U.S.C. § 2244(b)(3)…to the filing of a second or successive



                                                   3
habeas petition”). Instead, it is up to the court of appeals to determine whether movant has made a

prima facie case that he has satisfied the requirements of § 2255. See Woods v. United States, 805

F.3d 1152, 1153 (8th Cir. 2015).

       As noted above, movant has filed three prior motions pursuant to § 2255. The first was

denied on the merits; the second and third were both denied as successive. Therefore, the instant

motion is also successive. Movant has not sought certification from the Eighth Circuit Court of

Appeals to bring the motion in this Court. Absent certification, the Court lacks authority under §

2255 to grant movant’s requested relief. For this reason, movant’s § 2255 motion must be denied

and dismissed.

   B. Certificate of Appealability

       The Court has considered whether or not to issue a certificate of appealability. In order to

issue such a certificate, the Court must find a substantial showing of the denial of a federal right.

See Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. 1997). “A substantial showing is a showing

that issues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). Movant

has not made such a showing, so the Court will not issue a certificate of appealability.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 is DENIED AND DISMISSED AS SUCCESSIVE. See 28 U.S.C.

§ 2244(b)(3). A separate order of dismissal will be entered herewith.




                                                 4
IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

Dated this 12th day of November, 2019.


                                         RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE




                                         5
